Citation Nr: 1813274	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety and panic attacks, generalized anxiety disorder, obsessive compulsive disorder (OCD), social anxiety, delusions, paranoia and bipolar disorder (psychiatric disability).
	
2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1988, and October 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which denied service connection for a head injury and a psychiatric disability.

In an April 2010 rating decision, the RO confirmed the prior denial of the Veteran's claim after considering evidence submitted within the year appeal period, finding that the evidence was not new and material under 38 C.F.R. § 3.156(b) (2017)..

The Veteran filed his notice of disagreement in May 2010, and in June 2014 was issued a statement of the case and perfected his appeal to the Board.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's psychiatric disability began in service.

2.  The Veteran does not have residuals of a head injury. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for residuals of a head injury have not all been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

I.  Psychiatric disability

The Veteran has asserted that he suffered from a head injury while on active duty when he was knocked unconscious during an assault.  He stated that he believes his head injury has caused or contributed to his psychiatric disabilities.  Additionally, he stated that his psychiatric disabilities started to manifest when he was called to active duty for Desert Storm.

The Veteran's February 1985 reports of medical history and medical examination note that the Veteran was in good health and provide no evidence of any treatment or issues regarding a psychiatric disability upon entrance into service.

His July 1988 reports of medical history and examination upon discharge also do not note any treatment or issues regarding a psychiatric disability. 

A June 1995 letter from a private psychiatrist noted that the Veteran's symptoms meet the criteria for OCD.

A June 1999 psychiatric evaluation found that the Veteran has been diagnosed with OCD and depression, and has a long history of psychiatric treatment since 1991.  The psychiatrist noted that the Veteran reported head trauma from 1988 when he was knocked unconscious after being hit with a pipe.  The psychiatrist diagnosed the Veteran with OCD, generalized anxiety disorder, depressive disorder not otherwise specified (NOS), and alcohol dependence.

A July 2009 statement from a treating psychiatrist noted that the Veteran stated he had been in psychiatric treatment since 1992, seeing at least 5 psychiatrists since that time.  The Veteran mentioned a history of head trauma in the late 1980's and feeling anxious with an exacerbation of his symptoms when he was called up to serve in Desert Storm.  

A July 2009 statement from the Veteran's mother indicated that the Veteran started seeing a psychiatrist after being called to active duty for Desert Storm and visited the psychiatrist monthly between 1991 and 1992.  She stated that her son had been experiencing panic attacks and major anxiety with OCD.

A January 2010 statement from a private psychiatrist indicated that the Veteran had being treated by the psychiatrist monthly since October 2008 for anxiety disorder NOS, but also had features of OCD, generalized anxiety disorder, panic disorder, and social anxiety disorder.  The psychiatrist reported that the Veteran began experiencing symptoms in the military which were exacerbated with his tour in Operation Desert Storm.

In September 2013, the Veteran's parents submitted a statement which noted that the Veteran started seeing a psychiatrist following his Desert Storm deployment.  They stated he began receiving treatment for severe panic attacks, anxiety, and depression in June 1991.

As noted above, competent medical evidence has established that the Veteran carries current diagnoses of multiple psychiatric disabilities.  The Veteran has reported to multiple psychiatrists that his symptoms began in service and were exacerbated when he was called up for Operation Desert Storm.  His parents stated that the Veteran sought treatment for his psychiatric disabilities in June 1991 after Desert Storm.  The Veteran is competent to report his own symptoms and there is no reason to question the veracity of his consistent and credible assertions that he experienced symptoms while in service and has sought treatment since service.

Additionally, the January 2010 private psychiatrist statement indicated that the Veteran's symptoms began in service and were exacerbated by being called up for Desert Storm.  The psychiatrist's opinion is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's current psychiatric disorders are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102. 



II.  Head Injury Residuals

The Veteran's February 1985 reports of medical history and medical examination are silent for any issues regarding a head injury upon entrance, as are his July 1988 reports of medical history and examination upon discharge.

Service treatment records note that in July 1986, the Veteran was assaulted which resulted in a loss of consciousness, was treated for a superficial laceration, evaluated in a civilian ER, and released.  

The Veteran stated he suffered head trauma in service during an altercation when he was knocked unconscious and awoke in a hospital.  In a July 2009 statement, he stated he tried to contact the hospital for records, but was informed that they do not keep records after 10 years.  He also stated that he was unable to receive a copy of the police report as they do not keep records after 15 years.

The Veteran's brother provided a statement in July 2009 which corroborated the Veteran's account of the altercation which he stated occurred in the summer of either 1986 or 1987.

The Veteran was afforded a VA examination in October 2009.  The examiner noted that the Veteran was hit in the head during an assault in July 1986, taken to the hospital, but not admitted.  He was cleared for full duty, but said a few months after the head injury that he started having obsessive thoughts.  An examining neurologist opined that the Veteran's various behavioral and psychiatric complaints are not caused or a result of the head injury suffered in 1986.  The examining psychologist found that the Veteran suffered no measurable impairment based on cognitive screening.  The psychologist opined that there was no compelling evidence that any of the Veteran's emotional or behavioral signs and symptoms represent residuals of a traumatic brain injury. 

While there is evidence from the service treatment records, the Veteran, and his brother of an in-service head injury, there is no evidence that the Veteran's injury resulted in a current disability, i.e., one during the pendency of the claim or approximate in time thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing
to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  The Veteran's report of medical history and examination report upon discharge do not indicate that the Veteran continued to suffer from residuals of the head injury upon discharge from service. 

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a head injury.  In order for the Veteran's claim of service connection for a head injury to be granted, there would have to be residuals from a head injury.  As discussed above, the weight of the evidence of record is against any residuals of a head injury.  The October 2009 VA psychologist and neurologist both determined that the Veteran did not suffer measureable impairment, or emotional or behavioral signs and symptoms which represent residuals of a traumatic brain injury.  Their opinions were based on their examination findings and thus are entitled to some probative weight.  A diagnosis indicating residuals of a head injury is not otherwise shown by the evidence of record.  Thus, the preponderance of the medical evidence is against a finding that the Veteran has suffered from residuals from a head injury at any time during the course of his claim or a time period approximate thereto.

As to the Veteran's statements that he suffered from obsessive thoughts as a result of the in-service assault, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The Veteran's statements as to whether his symptoms are residuals of the in-service head injury are therefore not competent.  Moreover, to the extent that the Veteran claims he has psychiatric symptoms that are related to an in-service head injury, he will be compensated for those symptoms pursuant to the Board's grant of service connection for a psychiatric disability in this decision.

For the foregoing reasons, the preponderance of the evidence is against any current residuals of a head injury other than those for which the Veteran is being compensated.  As a current disability is a necessary element of a service connection claim, the claim for service connection for residuals of a head injury must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1110 requires the existence of a current disability for VA compensation purposes).


ORDER

Entitlement to service connection for a psychiatric disability, to include anxiety and panic attacks, generalized anxiety disorder, OCD, social anxiety, delusions, paranoia and bipolar disorder is granted.

Entitlement to service connection for residuals of a head injury is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


